Per Curiam: On the 8th day of September, A. D. 1931, of this court, an order was entered against claimant to show cause why this case should not be dismissed for want of prosecution. Now on this 10th day of January, A. D. 1933, nothing appearing of record to show that the claimant made any effort to show cause why this case should not be dismissed, as ordered on the 8th day of September, 1931. And it further appearing that notice of the order entered on the 8th day of September, 1931, has been given to claimant in the said above entitled cause. And it further appearing that no appearance or response appears upon the record of said claimant, the court is of the opinion that said claimant is in default. Therefore, it is the order of the court that said above entitled cause is hereby dismissed for want of prosecution.